DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 is a duplicate of claim 37, and should be amended or cancelled. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 25, 26, 29, 30, 32 – 34, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 8,216,334. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 21 of the ‘334 patent disclose all of the features in claims 21, 23, 25, 26, 29, 30, 32 – 34, and 39 of the present application.
Claims 22, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 8,216,334 in view of claims 1 – 20 of US Patent No. 8,663,355. As discussed above, the claims of the ‘334 patent disclose all of the features in claims 21 and 34 of the present application. The claims in the ‘334 patent do not disclose the limitations in claims 22, 37, and 38. Claims 1 – 20 of the ‘355 patent disclose a similar filter cartridge having the features recited in claims 22, 37, and 38 of the present application. It would have been obvious to one of ordinary skill in the art to modify the filter cartridge in the claims of the ‘334 patent to include the features of claims 22, 37, and 38 of the present application as suggested in the claims of the ‘355 patent as these are known features to include in a filter cartridge of this type. 
Claims 22, 24, 27, 28, 31, and 35 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 8,216,334 in view of claims 1 – 20 of US Patent No. 9,943,797. As discussed above, the claims of the ‘334 patent disclose all of the features in claims 21 and 34 of the present application. The claims in the ‘334 patent do not disclose the limitations in claims 22, 24, 27, 28, 31, and 35 – 38. Claims 1 – 20 of the ‘797 patent disclose a similar filter cartridge having the features recited in claims 22, 24, 27, 28, 31, and 35 – 38 of the present application. It would have been obvious to one of ordinary skill in the art to modify the filter cartridge in the claims of the ‘334 patent to include the features of claims 22, 24, 27, 28, 31, and 35 – 38 of the present application as suggested in the claims of the ‘797 patent as these are known features to include in a filter cartridge of this type. 
Claims 22, 24, 27, 28, 31, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 8,216,334 in view of claims 1 – 20 of US Patent No. 10,569,212. As discussed above, the claims of the ‘334 patent disclose all of the features in claims 21 and 34 of the present application. The claims in the ‘334 patent do not disclose the limitations in claims 22, 24, 27, 28, 31, 37, and 38. Claims 1 – 20 of the ‘212 patent disclose a similar filter cartridge having the features recited in claims 22, 24, 27, 28, 31, 37, and 38 of the present application. It would have been obvious to one of ordinary skill in the art to modify the filter cartridge in the claims of the ‘334 patent to include the features of claims 22, 24, 27, 28, 31, 37, and 38 of the present application as suggested in the claims of the ‘212 patent as these are known features to include in a filter cartridge of this type.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773